Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Status of Claims
Receipt of Arguments/Remarks filed on August 23, 2021 is acknowledged. Claims 1, and 3-5 are amended. Claims 2 and 6 are now cancelled. Claims 3, 7, 9-10, 16-19, and 21- 22 remain withdrawn. Claims 23-24 are new. Claims 1, 4-5, 8, 12-15, and 23-24 are currently under examination and the subject matter of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2021 has been entered.
Priority
This application, 16303013, filed 11/19/2018 is a national stage entry of PCT/US2017/033547, with an International Filing Date: 05/19/2017, and claims priority from Provisional Application 62338590, filed 05/19/2016.
Information Disclosure Statement
The information disclosure statements submitted on 08/19/2021 was filed after the mailing date of the office action mailed on 04/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

New/Modified Objections and Rejections Necessitated by the Amendments
Filed August 23, 2021

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: While the Provisional Application 62338590 recites “retinal”, this claimed subject matter is not found in the instant disclosure. 

Claim Interpretation
Absent a definition in the instant disclosure, the Examiner interprets nutrients to encompass “micronutrients” and “plant nutrients.” 
The instant disclosure relates that "improving growth refers to promoting, increasing or improving the rate of growth of the plant or increasing or promoting an increase in the size of the plant.” Because increasing tolerance to photooxidative stress correlates to plant growth, the Examiner is interpreting the increased chlorophyll content and maximum operating efficiency of photosynthetic systems to be encompassed by promoting the growth of the plant, and therefore, “improving growth”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 15, and 23-24 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Schlicht et al. (The Plant Journal (2008) 55, 709–717), hereinafter Schlicht.
Schlicht anticipate the method for regulating plant growth by application of apocarotenoids to plants as instantly claimed. Schlicht teaches the treatment of seedlings with apocarotenoids retinal, retinol, retinoic acid, D’orenone (p. 715, L. Col., 4th paragraph). Schlicht shows that D’orenone inhibits the polarized growth of root hairs at nanomolar concentrations (p. 710, L. Col., 1st paragraph; Fig. 1). D’orenone rapidly blocked tip growth of root hairs at nanomolar levels (400 nM), and at higher concentrations (4–400 µM) completely stopped root hair growth (Figure 1a, b; ~100% at 400 µM); primary root growth was not negatively affected in the range 1–40 µM. At higher concentrations, the lateral roots was slightly increased (p. 710, L. Col., 2nd paragraph). D’orenone also promoted root system complexity by increasing the lateral root density (Fig. 3; p. 713, L. Col., last paragraph). Schlicht shows that retinal at 4 µM affected the relative growth rate of root hairs by about 25% compared with control (p. 710, L. Col., 3rd paragraph; Fig. 1a), thereby anticipating the alteration of the lateral root formation and the plant growth is improved by at least 20% and at least 25%.
Claims 1, 13, and 23  are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Salt et al. (Physiological and Molecular Plant Pathology Volume 28, Issue 2, March 1986, Pages 287-297, cited in the IDS submitted 01/25/2021), hereinafter Salt.
Salt anticipate the method for regulating plant growth by application of β-ionone apocarotenoid to plants as instantly claimed. Salt teaches the administration of exogenous β--ionone via stem injection to both greenhouse- and field-grown tobacco plants, and that this application resulted in changes in plant growth, morphogenesis and susceptibility to blue mold. Salt recites that plant height increase was accelerated by an average of 20–30%, flowering was markedly accelerated and apical dominance was weakened (Abstract; Tables 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlicht, as applied to the rejection of Claims 1, 4-5, 15, and 23-24 above, and in view of Zhang, J. (US 8,932,383 B2, Jan.13,2015), hereinafter Zhang.
Applicants Claim
Applicants claim a method for regulating growth in a plant, the method comprising exogenously contacting a composition comprising an effective amount of one or more apocarotenoids to the plant, a plant part, or a plant seed; wherein the one or more apocarotenoids comprises β-ionone, β-cyclocitral, safranal, dihydro-β-Ionone, dimethyl-β- cyclocitral, dihydroactinidiolide (DHAD), α-ionone, pseudoionone, retinal, 2,6,6-trimethyl-1-cyclohexene-1-carboxylic acid, 2,6,6-trimethylcyclohexa-1,3-diene-1-carboxylic acid, 2,6-dimethylcyclohex-1-ene-1-carboxylic acid, or a combination thereof; wherein the growth of the 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Schlicht has been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Schlicht does not expressly teach that the composition further comprises fertilizers, micronutrients, etc. and does not teach contacting by irrigating the plant.
Zhang cures the deficiencies by relating the methods of making and applying compositions comprising at least one photosensitive material and at least one nutrient element, and the composition is effective in improving soil, plant growth, plant quality, etc., compared to when the soil is not combined with the composition (Abstract; Claim 1). The at least one nutrient is N, P, K, Ca, Mg, etc. (Claim 4). 
Zhang teaches that the water soluble compositions may be applied to a soil or plant by conventional methods such as spraying, dripping, irrigation, and/or dipping (Col. 20, lines 37-43; Col. 107, lines 54-57).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang and Schlicht and apply a plant growth composition comprising the nutrients taught by Zhang, and use the irrigation technique taught by Zhang. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The nutrients, nor the manner of application by irrigation, do not impact the composition in a manner that modifies its function and application. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Claims 1, 4-5, 8, 12-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlicht and in view of Zhang, as applied to the rejection of Claims 1, 4-5, 8, 14-15, and 23-24 above, and further in view of Lv et al. (Journal of Experimental Botany, Vol. 66, No. 15 pp. 4719–4732, 2015; cited in the IDS submitted 01/25/2021), hereinafter Lv, and as evidenced by Safranal, (CHEBI:53169 – safranal, 28 July 2014 [retrieved on 11/2/2021]. Retrieved from the Internet <URL:  https://www.ebi.ac.uk/chebi/searchId.do?chebiId=CHEBI:53169>).
Applicants Claim

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Schlicht and Zhang have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Schlicht and Zhang do not expressly teach that the apocarotenoid in the composition wherein the apocarotenoid is β-cyclocitral; and wherein apocarotenoid is α-ionone, β-ionone, safranal, dimethyl-β-cyclocitral, pseudoionone, or a combination thereof.
Zhang’s composition requires at least one photosensitive material and at least one nutrient element, and the composition is effective in improving soil, plant growth, plant quality, etc., compared to when the soil is no combined with the composition (Abstract; Claim 1). Zhang recites that the “at least one photosensitive material" may be any material that is capable of absorbing at least one photon and being excited to and maintaining a higher energy-state and/or a more positive energy spectrum for a sufficient time period (Col. 12, lines 5-10). As an example, the photosensitive material may be a terpene such as limonene, farsenol, retinal, retinol, cafestol, etc. (Col. 14, lines 1-7). Plant growth, according to Zhang, include growth of any part of the plant including leaves, roots, stems, seeds, flowers, etc. (Col. 22, line 65 to Col. 23, line 26). The disclosure also relates to an improved soil having a higher energy than the energy in a preexisting soil state, and as such supports plant growth better than soil not possessing higher energy (Col. 49, lines 11-16). Zhang exemplifies the application of the composition, BGA2, by 
Lv teaches that light provides signals to regulate diverse mechanism of plant growth and development, but excess light can trigger imbalanced reactive oxygen species that damage DNA, proteins, and lipids (Introduction, 1st paragraph). Lv teaches β-cyclocitral as a signalling intermediate linking the cytoplasm and nucleus during increasing tolerance of Arabidopsis to photooxidative stress under excess light, and that the increased tolerance to this stress is essential for plant growth (p. 4720, R. Col., 2nd paragraph). When exposed to excess light, β-cyclocitral enhances the tolerance of Arabidopsis to photooxidative stress by preserving photochemical efficiency and by reducing chlorophyll bleaching (p. 7421, R. Col., last paragraph to p. 4722, L. Col., 1st paragraph). Lv demonstrates the effects of β-cyclocitral on photosensitivity in leaves, and that that the chlorophyll content is about 20% higher β-cyclocitral-treated plants compared to wild-type (WT), and greater than 25% higher in plants treated with β-cyclocitral and salicylic acid, while the maximum operating efficiency of photosynthetic systems II (PSII) is 50% higher for WT with β-cyclocitral compared with WT alone (p. 7420, R. Col., last paragraph; Fig. 1). Thus, Lv renders Claim 12 obvious.
Claim 13, safranal, is a terpenoid derived from β-cyclocitral (see ChEBI Safranal).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
	Zhang recognizes the importance of photosensitive materials in compositions to be applied to plants to promote plant growth. Furthermore, Zhang also recognizes terpenes as being useful photosensitive material.  Lv teaches that β-cyclocitral enhances the tolerance of Arabidopsis to photooxidative stress, and that increased tolerance to this stress is essential for plant growth. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lv with that of Zhang in the methods of Schlicht and use β-cyclocitral as the photosensitive materials or one of the photosensitive materials in the composition for plant growth to be applied to plants either to replace or to add to the retinal taught by Schlicht. One would have been motivated to do so because Lv has shown that β-cyclocitral moderated the photosensitivity in leaves, and Zhang comprehends terpenes, e.g. retinal, to be useful in plant growing compositions.  A skilled artisan would also therefore would be similarly useful as photosensitive material such as β-cyclocitral or its byproduct, safranal, in the apocarotenoid-containing composition for application to plants according to the method of Schlicht and Zhang. As such, a person of ordinary skills in the art would have reasonable expectations of success that applying a composition comprising β-cyclocitral, safranal, and/or its combination would result in growth of plant by at least 20% as instantly claimed.

Response to Arguments:

Applicant’s arguments with respect to the rejection of Claims 1-2, 4-5, and 12-15 over Rameau, Ruyter-Spira, Baba, Pandey, and Lachia have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of Claims 1-2, 4-5, 8 and 12-15 over Rameau, Ruyter-Spira, Baba, Pandey, and Venburg have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616